El Juez Asociado Señor Belaval
emitió la opinión del tribunal.
El día 15 de mayo de 1949 la querellante y apelante Fa-jardo Sugar Company introdujo en Puerto Rico un estibador eléctrico portátil (bag piler), para su factoría de caña. Se trata de una especie de hamaca, movida por electricidad, que por medio de una correa, recoge los sacos del piso, los eleva hasta cierta altura, los tira sobre la estiba, para que los peones ajusten los sacos dentro de la estiba. La querellante y apelante solicitó la exención de arbitrios alegando que dicho estibador formaba parte de la maquinaria de la fase fabril productiva del proceso industrial de su factoría de caña. Habiéndose negado la exención por el Negociado de Arbitrios, la querellante y apelante pagó dichos arbitrios, solicitó el reintegro y af serle denegado, acudió al anterior Tribunal de Contribuciones de Puerto Rico solicitando que se ordenara al Secretario de Hacienda devolverle la cantidad pagada.
El anterior Tribunal de Contribuciones de Puerto Rico, por voz de su ilustrado Juez Carlos Santana Becerra, deter-minó, que por tratarse de una maquinaria que no estaba de-dicada a la preservación del producto industrial, ya que el azúcar no es un producto perecedero, no estaba cubierta por la exención. Contra la sentencia dictada, la querellante y apelante formula el siguiente señalamiento de errores: (1) error al resolver que el estibador no se usa en la preser-vación del azúcar, (2) error al resolver que el azúcar no es un producto perecedero dentro del significado de la sec. 16-B de la ley aplicable.
La ley envuelta en este caso es la sec. 16-B de la Ley de Rentas Internas de Puerto Rico, según quedó enmendada por la Ley núm. 195 de 7 de mayo de 1949 ((!) pág. 615), que disponía:
“Estará exento del pago de los arbitrios impuestos por esta ley todo aparato, maquinaria o equipo que sea esencial para el establecimiento y funcionamiento de plantas industriales; dis-poniéndose que se considerarán comprendidas en esta exención *858las sub-unidades o fases principales (major features) de dichos aparatos, equipo o maquinaria que sean necesarias para reponer otras sub-unidades o para ampliar o mejorar el equipo, pero no estarán incluidas las sub-unidades ni las partes, piezas o acce-sorios de la maquinaria o de la sub-unidad ‘cuyo costo en Puerto Rico’ por unidad individual sea menor de veinte (20) dólares.
Disponiéndose, finalmente, asimismo, que por ser esta una exención que ampara la maquinaria esencial para el estableci-miento de plantas industriales, deberá entenderse aplicable sólo a la maquinaria de la fase fabril productiva del proceso industrial que intervenga con las materias primas desde el comienzo del proceso de manufactura hasta su terminación, pero inclu-yendo además la maquinaria, camiones o montacargas (hoisting units) que se utilicen exclusiva y permanentemente en la con-ducción de materia prima y artículos semi-elaborados dentro del circuito (premises) de la planta industrial así como el equipo que se emplee en el envase, rotulación del producto y en la pre-servación de éste o de la materia prima en caso de artículos pere-cederos; pero no amparará la maquinaria, aparatos, equipo ni vehículos empleados en la fase administrativa, distributiva o comercial de la industria.”
La disposición que tendremos que examinar, es aquella que establece, que entre la maquinaria exenta quedará in-cluida aquélla utilizada en la preservación del artículo manu-facturado o de la materia prima a utilizarse cuando se trate de artículos perecederos, incorporada por primera vez a la sec. 16-B por la Ley núm. 195 de 7 de mayo de 1949.
La querellante y apelante alega que en la disposición de la ley que declara exento “el equipo que se emplee en el envase, rotulación del producto y en la preservación de éste, en casos de artículos perecederos” puede estar incluido el estibador eléctrico anteriormente descrito, puesto que el mismo se uti-liza para la preservación del azúcar después de elaborada. El querellado y apelado, por el contrario, alega, que el tér-mino “preservación” debe ser interpretado como aquel pro-ceso industrial que forma parte de la elaboración del producto.
Tiene razón el querellado y apelado. En líneas generales la exención se concede para toda la maquinaria de la fase *859fabril del proceso industrial, considerado como algo distinto a la maquinaria empleada para la fase administrativa, dis-tributiva o comercial de la industria concernida. El término “preservación” está utilizado como formando parte del pro-ceso industrial, bien para preparar la materia prima a ser elaborada, como para salvar el producto ya elaborado de los efectos adversos de la ranciedad, volatización {moulding), fermento, corrosión o putrefacción mediante los procesos ar-tificiales de cura, estampado, refrigeración o empleo de pre-servativos reconocidos por la química industrial, sin los cua-les no sería posible el uso del producto elaborado, y por lo tanto, incluido dentro del proceso industrial. Véase Francis v. Tribunal de Contribuciones, 74 D.P.R. 19, 27.
Si se examinada ley detenidamente nos damos cuenta que la preservación está relacionada con la naturaleza perecedera del producto. Cuando el producto no es perecedero por sí mismo, o sea, no tiene que ser preservado para considerarse totalmente elaborado, la exención no se aplica. Se aplica cuando se trate de maquinaria o equipo dedicado a preparar la materia prima antes de la elaboración o de maquinaria o equipo dedicado a preservar el producto durante la elabora-ción del mismo.
Sin tener que aceptar en todas sus implicaciones la tesis naturalista, que perecedero es todo aquello que lleva dentro de sí los gérmenes de su propia destrucción, o la tesis raciona-lista, que perecedero es todo aquello que tarde o temprano pueda ser destruido por la acción de los elementos .primarios, no podemos considerar el azúcar como un artículo perecedero. Por el contrario, el azúcar es uno de los preservativos utili-zados durante el proceso industrial con el fin de aprovéchar algunas de las materias primas o de preservar algunos de los artículos elaborados para el consumo humano.

Debe confirmarse la sentencia recurrida.

El Juez Asociado Sr. Sifre no intervino.